— Appeal from a decision of the Workers’ Compensation Board, filed June 22, 1978, which disallowed a claim for disability benefits under article *7099 of the Workers’ Compensation Law. The claimant has been denied disability benefits upon the ground that absence from employment because of pregnancy is not a disability for which benefits are payable (Workers’ Compensation Law, § 205, subd 3). However, this court has recently held that the exclusion contained in the Disability Benefits Law may not be applied to deny benefits (Matter of Javier v Netumar Int., 58 AD2d 912). The interpretation of Brooklyn Union Gas Co. v New York State Human Rights Appeal Bd. (41 NY2d 84) relied upon by the court in the Javier case was reaffirmed in the recent case of Matter of New York State Dept, of Civ. Serv. v New York State Human Rights Appeal Bd. (66 AD2d 309). Decision reversed, with costs to the claimant against the employer respondent and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent herewith. Mahoney, P. J., Greenblott, Kane, Mikoll and Herlihy, JJ., concur.